DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but are not persuasive.
Applicant argues that “Yi does not disclose a pilot signal. Even if Y disclosed a pilot signal, as interpreted by the Examiner, Yi still does not disclose or suggest "different types of pilot signals," as recited in claim 1. In particular, independent claim 1 specifies the "different types of pilot signals" by reciting "the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot," as recited in independent claim 1. Y1 does not disclose or suggest the afore-discussed distinguishing features of claim 1” (see remarks pg. 11).
In response to applicant’s argument, the examiner respectfully disagrees because Yi discloses different types of pilot signals such as  synchronization signal (SS) and CSI-RS, where common search space (CSS) and UE-specific search space ( USS) are different search sections 
Applicant’s argument with respect to the limitation of “wherein the demodulation pilot of the control channel candidate corresponds to a beam identifier and wherein a resource location of the control channel candidate is based on the beam identifier” have been fully considered, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-6, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2015/0215908 A1, hereinafter “Seo”) in view of Yi et al. (US 2019/0356524 A1, hereinafter “Yi”) in view of Kim et al. (US 2019/0215828 A1, hereinafter “Kim”) and further in view of Pan et al. (US 2020/0059398 A1, hereinafter “Pan”).
As to claim 1: 
Seo discloses a wireless communication method (Abstract), comprising: 
 (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal (PSS/SSS) = pilot signal, the examiner interprets the UE must determine a specific signal as it needs that information (in QCL information) for EPDCCH decoding) corresponding to a first search section of a plurality of search sections of a control channel (“Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]-[0124] “UE has a plurality of search spaces according to the aggregation levels”; [0069]-[0071] see also Fig. 5; note: EPDCCH is associated with the specific signal (pilot signal), therefore the search space (i.e., first search section) for the EPDCCH is associated/corresponds to the specific signal as well, where the search space is determined by the UE), wherein the pilot signal has a quasi-co-location (QCL) association with a demodulation pilot of a control channel candidate in the first search section (“DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located”; [0139]; [0080]; “EPCCH candidate”; [0129]; [0123]-[0124]; “Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE”; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of a control channel candidate, are quasi co-located = QCL association); 
(“the UE may attempt to decode (or monitor) a set of EPDCCH candidates... Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]) based on the QCL association between the pilot signal and the demodulation pilot of the control channel candidate in the first search section (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080]; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of the control channel candidate, using the QCL specific signal/information = based on the QCL, are quasi co-located = QCL association); 
sending, by the terminal device, a random access preamble to a network device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]); and 
receiving a random access response from the network device that corresponds to the random access preamble (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]), wherein the first pilot signal is a signal of a first type (In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = PSS/SSS = synchronization signal), 
(In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = PSS/SSS = synchronization signal).
	Seo does not explicitly disclose different search sections in the plurality of search sections correspond to different types of pilot signals.
However, Yi discloses different search sections in the plurality of search sections correspond to different types of pilot signals (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] common search space (CSS) and UE-specific search space ( USS) are different search sections that correspond to different pilot signals, such as, synchronization signal (SS) and CSI-RS, respectively).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow different search sections in the plurality of search sections to correspond to different types of pilot signals.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).

However, Kim discloses wherein the plurality of search sections comprises a communal search section associated with the random access preamble (when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0228]; [0174]), wherein the determining, by the terminal device, the pilot signal corresponding to the first search section comprises: determining, as the pilot signal corresponding to the first search section, a first pilot signal corresponding to the communal search section (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111] note: synchronization burst = first pilot signal), wherein the first pilot signal is a signal of a first type, wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111] note: synchronization burst = first pilot signal). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method of Seo and Yi as it would allow the plurality of search sections to comprise a communal search section associated with the random access preamble, wherein the determining, by the terminal device, the pilot signal corresponding to the first search section comprises: determining, as the pilot signal corresponding to the first search section, a first pilot signal corresponding to the communal search section, wherein the first pilot signal is a signal of a first type, wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to minimize procedures of acquiring unnecessary system information and improve performance of the communication system (Kim; [0026]).

	However, Pan discloses the demodulation pilot of the control channel candidate corresponds to a beam identifier (“the WTRU may assume that a corresponding PDCCH DM-RS is spatial QCL'ed with the RS of one or more candidate beams identified or recommended by the WTRU)”; [0124]) and wherein a resource location of the control channel candidate is based on the beam identifier (“A WTRU may monitor the PDCCH (e.g., the WTRU may assume that a corresponding PDCCH DM-RS is spatial QCL'ed with the RS of one or more candidate beams identified or recommended by the WTRU)”; [0124]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pan into the combined system/method of Seo, Yi and Kim as it would allow the demodulation pilot of the control channel candidate to correspond to a beam identifier and wherein a resource location of the control channel candidate is based on the beam identifier.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to resolve radio link failures and improve system performance (Pan; Abstract).
As to claim 4:
The combined system/method of Seo, Yi and Kim discloses the invention set forth above.  Kim further discloses wherein before the determining, as the pilot signal corresponding to the first search section, the first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]), the method further comprises:  
	determining, by the terminal device, the first pilot signal based on a time-frequency resource of the random access preamble sent by the terminal device and a correspondence between the time-frequency resource of the random access preamble and a time-frequency resource of a signal of the first type, wherein different time-frequency resources of different random access preambles correspond to different time-frequency resources of signals of the first type (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method as it would allow wherein before the determining, as the pilot signal corresponding to the first search section, the first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device, the method further comprises: (Kim; [0026]).
As to claim 5: 
The combined system/method of Seo, Yi and Kim discloses the invention set forth above.  Seo further discloses wherein: the plurality of search sections comprises a user specific search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses the pilot signals corresponding to the user specific search section are signals of the second type (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] the examiner interprets a UE-specific search space (USS) as user specific search section and CSI-RS as the pilot signal of the second type).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into the combined system/method as (Yi; [0011]).
As to claim 6:
Seo discloses a wireless communication method (Abstract; [0037]), comprising:  5Application No. 16/506,588Preliminary Amendment 
determining, by a network device, a pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] see also [0119] Table 4; note: specific signal = pilot signal, the examiner interprets the base station must determine the specific signal along with other configuration and EPDCCH in order for the UE to decode accordingly using the signaling from the base station)  corresponding to a first search section  of a plurality of search sections of a control channel (“Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]-[0124] “UE has a plurality of search spaces according to the aggregation levels”; [0069]-[0071] see also Fig. 5; note: EPDCCH is associated with the specific signal (pilot signal), therefore the search space (i.e., first search section) for the EPDCCH is associated/corresponds to the specific signal as well, where the search space is determined by the UE), wherein the pilot signal has a quasi-co-location (QCL) association with a demodulation (“DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located”; [0139]; [0080]; “EPCCH candidate”; [0129]; [0123]-[0124]; “Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE”; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of a control channel candidate, are quasi co-located = QCL association);  
sending, by the network device, the pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] see also [0119] Table 4; note: specific signal = pilot signal, the examiner interprets the base station must determine the specific signal along with other configuration and EPDCCH in order for the UE to decode accordingly using the signaling from the base station); 
receiving, by the network device, a random access preamble from a terminal device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]); and 
sending, by the network device, a random access response corresponding to the random access preamble to the terminal device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]), wherein the first pilot signal is a signal (In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = PSS/SSS = synchronization signal), 
wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot (In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = PSS/SSS = synchronization signal). 
	Seo does not explicitly disclose different search sections in the plurality of search sections correspond to different types of pilot signals.
However, Yi discloses different search sections in the plurality of search sections correspond to different types of pilot signals (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] common search space (CSS) and UE-specific search space ( USS) are different search sections that correspond to different pilot signals, such as, synchronization signal (SS) and CSI-RS, respectively).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow different search sections in the plurality of search sections to correspond to different types of pilot signals.  Such combination would have been obvious as the references are from (Yi; [0011]).
The combined system/method of Seo and Yi does not explicitly disclose wherein the plurality of search sections comprises a communal search section associated with the random access preamble, wherein the determining, by the network device, the pilot signal corresponding to the first search section comprises: determining, as the pilot signal corresponding to the first search section, a first pilot signal corresponding to the communal search section.
However, Kim discloses wherein the plurality of search sections comprises a communal search section associated with the random access preamble (when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0228]; [0174]), wherein the determining, by the network device, the pilot signal corresponding to the first search section comprises: determining, as the pilot signal corresponding to the first search section, a first pilot signal corresponding to the communal search section (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111] note: synchronization burst = first pilot signal), wherein the first pilot signal is a signal of a first type, wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111] note: synchronization burst = first pilot signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method of Seo and Yi as it would allow the plurality of search sections to comprise a communal search section associated with the random access preamble, wherein the determining, by the network device, the pilot signal corresponding to the first search section comprises: determining, as the pilot signal corresponding to the first search section, a first pilot signal corresponding to the communal search section, wherein the first pilot signal is a signal of a first type, wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot.  Such combination would have been obvious as the references are from analogous art (Kim; [0026]).
The combined system/method of Seo, Yi and Kim does not explicitly disclose wherein the demodulation pilot of the control channel candidate corresponds to a beam identifier and a resource location of the control channel candidate is based on the beam identifier.
	However, Pan discloses the demodulation pilot of the control channel candidate corresponds to a beam identifier (“the WTRU may assume that a corresponding PDCCH DM-RS is spatial QCL'ed with the RS of one or more candidate beams identified or recommended by the WTRU)”; [0124]) and a resource location of the control channel candidate is based on the beam identifier (“A WTRU may monitor the PDCCH (e.g., the WTRU may assume that a corresponding PDCCH DM-RS is spatial QCL'ed with the RS of one or more candidate beams identified or recommended by the WTRU)”; [0124]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pan into the combined system/method of Seo, Yi and Kim as it would allow the demodulation pilot of the control channel candidate to correspond to a beam identifier and wherein a resource location of the control channel candidate is based on the beam identifier.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to resolve radio link failures and improve system performance (Pan; Abstract).
As to claim 9:
The combined system/method of Seo, Yi and Kim discloses the invention set forth above. Kim further discloses wherein before the determining, as the pilot signal corresponding to the first search sections the first pilot signal corresponding to the communal search section associated  (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]), the method further comprises:  
	determining, by the network device, the first pilot signal based on a time-frequency resource of the random access preamble received by the network device and a correspondence between the time-frequency resource of the random access preamble and a time-frequency resource of a signal of the first type, wherein different time-frequency resources of different random access preambles correspond to different time-frequency resources of signals of the first type (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method as it would allow wherein before the determining, as the pilot signal corresponding to the first (Kim; [0026]).
As to claim 10: 
The combined system/method of Seo, Yi and Kim discloses the invention set forth above.  Seo further discloses wherein: the plurality of search sections comprise a user specific search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses pilot signals corresponding to the user specific search section are signals of the second type (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] the examiner interprets a UE-specific search space (USS) as user specific search section and CSI-RS as the pilot signal of the second type).
(Yi; [0011]).
As to claim 11:
Seo discloses a communication device (UE; Fig. 11; [0006]; [0161]; Abstract), comprising: 
a processor (processor; [0006]; [0161]), configured to:
 determine a pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = pilot signal, the examiner interprets the UE must determine a specific signal as it needs that information (in QCL information) for EPDCCH decoding) corresponding to a first search section of a plurality of search sections of a control channel (“Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]-[0124] “UE has a plurality of search spaces according to the aggregation levels”; [0069]-[0071] see also Fig. 5; note: EPDCCH is associated with the specific signal (pilot signal), therefore the search space (i.e., first search section) for the EPDCCH is associated/corresponds to the specific signal as well, where the search space is determined by the UE), wherein the pilot signal has a quasi-co-location (QCL) association with a demodulation pilot of a control channel candidate in the first search section (“DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located”; [0139]; [0080]; “EPCCH candidate”; [0129]; [0123]-[0124]; “Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE”; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of a control channel candidate, are quasi co-located = QCL association); and 
detect the control channel candidate in the at first search section (“the UE may attempt to decode (or monitor) a set of EPDCCH candidates... Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]) based on the QCL association between the pilot signal and the demodulation pilot of the control channel candidate in the first search section (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080]; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of the control channel candidate, using the QCL specific signal/information = based on the QCL, are quasi co-located = QCL association), 
(Tx module 1122; Fig. 11; [0161]), configured to send a random access preamble to a network device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]); and 
a receiver (Rx module 1121; Fig. 11; [0161]), configured to receive a random access response from the network device that corresponds to the random access preamble (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]), 
wherein the first pilot signal is a signal of a first type (In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = PSS/SSS = synchronization signal); and 
wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot (In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = PSS/SSS = synchronization signal).
Seo does not explicitly disclose different search sections in the plurality of search sections correspond to different types of pilot signals.
However, Yi discloses different search sections in the plurality of search sections correspond to different types of pilot signals (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] common search space (CSS) and UE-specific search space ( USS) are different search sections that correspond to different pilot signals, such as, synchronization signal (SS) and CSI-RS, respectively).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow different search sections in the plurality of search sections to correspond to different types of pilot signals.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
The combined system/method of Seo and Yi does not explicitly disclose wherein the plurality of search sections comprises a communal search section associated with the random access preamble, wherein the processor is further configured to determine, as the pilot signal corresponding to the first search section, a first pilot signal corresponding to the communal search section.
However, Kim discloses wherein the plurality of search sections comprises a communal search section associated with the random access preamble (when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0228]; [0174]), wherein the processor is further configured to (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111] note: synchronization burst = first pilot signal), wherein the first pilot signal is a signal of a first type; and wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111] note: synchronization burst = first pilot signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method of Seo and Yi as it would allow the plurality of search sections to comprise a communal search (Kim; [0026]).
The combined system/method of Seo, Yi and Kim does not explicitly disclose wherein the demodulation pilot of the control channel candidate corresponds to a beam identifier and wherein a resource location of the control channel candidate is based on the beam identifier.
	However, Pan discloses the demodulation pilot of the control channel candidate corresponds to a beam identifier (“the WTRU may assume that a corresponding PDCCH DM-RS is spatial QCL'ed with the RS of one or more candidate beams identified or recommended by the WTRU)”; [0124]) and wherein a resource location of the control channel candidate is based on the beam identifier (“A WTRU may monitor the PDCCH (e.g., the WTRU may assume that a corresponding PDCCH DM-RS is spatial QCL'ed with the RS of one or more candidate beams identified or recommended by the WTRU)”; [0124]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pan into the combined system/method of Seo, Yi and Kim as it would allow the demodulation pilot of the control channel candidate to correspond to a beam identifier and wherein a resource location of the control channel candidate (Pan; Abstract).
As to claim 14:
The combined system/method of Seo, Yi and Kim discloses the invention set forth above. 
Kim further discloses wherein before the processor determines, as the pilot signal corresponding to the first search section, the first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]), the processor is further configured to:  
	determine the first pilot signal based on a time-frequency resource of the random access preamble sent by the transmitter and a correspondence between the time-frequency resource of the random access preamble and a time-frequency resource of a signal of the first type, wherein different time-frequency resources of different random access preambles correspond to different time-frequency resources of signals of the first type (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method as it would allow wherein before the processor determines, as the pilot signal corresponding to the first search section, the first pilot signal corresponding to the communal search section associated with the random access preamble sent by the terminal device, the processor is further configured to: determine the first pilot signal based on a time-frequency resource of the random access preamble sent by the transmitter and a correspondence between the time-frequency resource of the random access preamble and a time-frequency resource of a signal of the first type, wherein different time-frequency resources of different random access preambles correspond to different time-frequency resources of signals of the first type.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to minimize procedures of acquiring unnecessary system information and improve performance of the communication system (Kim; [0026]).
As to claim 15: 
The combined system/method of Seo, Yi and Kim discloses the invention set forth above.  Seo further discloses wherein: the plurality of search sections comprise a user specific search section (see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses pilot signals corresponding to (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] the examiner interprets a UE-specific search space (USS) as user specific search section and CSI-RS as the pilot signal of the second type).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into the combined system/method as it would allow pilot signals corresponding to the user specific search section are signals of the second type.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
As to claim 16:
Seo discloses a communication device (base station; Fig. 11; [0158]; Abstract), comprising: 
a processor (processor 1113; Fig. 11; [0158]), configured to determine a pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] see also [0119] Table 4; note: specific signal = pilot signal, the examiner interprets the base station must determine the specific signal along with other configuration and EPDCCH in order for the UE to decode accordingly using the signaling from the base station) corresponding to a first search section of a plurality of search sections of a control channel (“Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE, and the search space may be set/configured for each aggregation level”; [0123]-[0124] “UE has a plurality of search spaces according to the aggregation levels”; [0069]-[0071] see also Fig. 5; note: EPDCCH is associated with the specific signal (pilot signal), therefore the search space (i.e., first search section) for the EPDCCH is associated/corresponds to the specific signal as well, where the search space is determined by the UE), wherein the pilot signal has a quasi-co-location (QCL) association with a demodulation pilot of a control channel candidate in the first search section (“DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located”; [0139]; [0080]; “EPCCH candidate”; [0129]; [0123]-[0124]; “Herein, the set of EPDCCH candidates subjected to monitoring may be referred to as a specific search space for the EPDCCH UE”; [0123] note: specific signal = pilot signal, demodulation reference signal (DMRS) associated with EPDCCH= demodulation pilot of a control channel candidate, are quasi co-located = QCL association);
 a transmitter (antennas/TXmodule/RXmodule; Fig. 11; [0158]), configured to send the pilot signal (“The UE having received the above signaling may derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH/PDSCH, resulting in increased accuracy of channel estimation”; [0140] “QCL information (indicating that DMRS associated with EPDCCH/PDSCH and a specific signal are quasi co-located) may be signaled per resource set. In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] see also [0119] Table 4; note: specific signal = pilot signal, the examiner interprets the base station must determine the specific signal along with other configuration and EPDCCH in order for the UE to decode accordingly using the signaling from the base station); and
and a receiver (antennas/TXmodule/RXmodule; Fig. 11; [0158]), configured to receive a random access preamble from a terminal device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]), 
wherein the transmitter (antennas/TXmodule/RXmodule; Fig. 11; [0158]) is further configured to send a random access response corresponding to the random access preamble to the terminal device (“a random access response which is a response to a random access preamble transmitted by a UE”; [0051]), 
wherein the first pilot signal is a signal of a first type (In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = PSS/SSS = synchronization signal), wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot (In this case, the specific signal may include CRS, CSI-RS, PSS/SSS, PBCH, etc.”; [0139]; [0080] note: specific signal = PSS/SSS = synchronization signal). 
	Seo does not explicitly disclose different search sections in the plurality of search sections correspond to different types of pilot signals.
However, Yi discloses different search sections in the plurality of search sections correspond to different types of pilot signals (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “CSS for RMSI (and potentially data as well though data starting can be indicated by PDCCH) and SS block may be multiplexed”; [0070]; [0072]; [0079] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] common search space (CSS) and UE-specific search space ( USS) are different search sections that correspond to different pilot signals, such as, synchronization signal (SS) and CSI-RS, respectively).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into Seo’s system/method as it would allow different search sections in the plurality of search sections to correspond to different types of pilot signals.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
The combined system/method of Seo and Yi does not explicitly disclose wherein the plurality of search sections comprises a communal search section associated with the random access preamble, wherein the processor is configured to determine, as the pilot signal corresponding to the first search section, a first pilot signal corresponding to the communal search section.
However, Kim discloses wherein the plurality of search sections comprises a communal search section associated with the random access preamble (when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0228]; [0174]), wherein the processor is configured to determine, as the pilot signal corresponding to the first search section, a first pilot signal corresponding to the communal search section (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111] note: synchronization burst = first pilot signal), wherein the first pilot signal is a signal of a first type, wherein the first pilot signal being a signal of the first type comprises the first pilot signal being at least one of a synchronization signal, a demodulation pilot of a broadcast channel, or a beam measurement pilot (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111] note: synchronization burst = first pilot signal).
(Kim; [0026]). 
The combined system/method of Seo, Yi and Kim does not explicitly disclose wherein the demodulation pilot of the control channel candidate corresponds to a beam identifier and a resource location of the control channel candidate is based on the beam identifier.
	However, Pan discloses the demodulation pilot of the control channel candidate corresponds to a beam identifier (“the WTRU may assume that a corresponding PDCCH DM-RS is spatial QCL'ed with the RS of one or more candidate beams identified or recommended by the WTRU)”; [0124]) and a resource location of the control channel candidate is based on the beam identifier (“A WTRU may monitor the PDCCH (e.g., the WTRU may assume that a corresponding PDCCH DM-RS is spatial QCL'ed with the RS of one or more candidate beams identified or recommended by the WTRU)”; [0124]). 
(Pan; Abstract).
As to claim 19:
The combined system/method of Seo, Yi and Kim discloses the invention set forth above.  Kim further discloses wherein before the processor determines, as the pilot signal corresponding to the first search section, the first pilot signal corresponding to the communal search section associated with the random access preamble received by the receiver (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]), the processor is further configured to:
	determine, by the terminal device, the first pilot signal based on a time-frequency resource of the random access preamble received by the receiver and a correspondence between the time-frequency resource of the random access preamble and a time-frequency resource of a signal of the first type, wherein different time-frequency resources of the random access (“when an uplink resource (e.g., a resource configured for a random access procedure) is mapped to a downlink resource (e.g., a resource configured for transmission of the synchronization signal burst), the random access preamble may be repeatedly transmitted through the uplink resource (e.g., common resource). For example, the common resource shared by a plurality of base stations may configure the synchronization signal burst set in a preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied”; [0224]; [0111]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined system/method as it would allow wherein before the processor determines, as the pilot signal corresponding to the first search section, the first pilot signal corresponding to the communal search section associated with the random access preamble received by the receiver, the processor is further configured to: determine, by the terminal device, the first pilot signal based on a time-frequency resource of the random access preamble received by the receiver and a correspondence between the time-frequency resource of the random access preamble and a time-frequency resource of a signal of the first type, wherein different time-frequency resources of the random access preamble correspond to different time-frequency resources of signals of the first type.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to minimize procedures of acquiring unnecessary system information and improve performance of the communication system (Kim; [0026]).
As to claim 20: 
(see Seo: “the UE has a plurality of search spaces according to the aggregation levels. The search spaces may be divided into a UE-specific search space (USS) and a common search space (CSS)”; [0069]-[0071] see also Fig. 5).  Yi further discloses pilot signals corresponding to the user specific search section are signals of the second type (“UE may be indicated with quasi-co-located CSI-RS resource(s) for the control channel monitoring. CSI-RS configuration may be UE-specific ... Depending on the configuration, it may be applied to … USS only”; [0061]; [0199] “if CSS and USS are separately configured or resource set for each is configured independently, CSS may be QCL-ed with one of SS block and USS may be QCL-ed with one of CSI-RS”; [0200] the examiner interprets a UE-specific search space (USS) as user specific search section and CSI-RS as the pilot signal of the second type).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi into the combined system/method as it would allow pilot signals corresponding to the user specific search section are signals of the second type.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to allow control channel or control resource set to be defined efficiently (Yi; [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476